Exhibit 10.2

 

THIS WARRANT AND THE SHARES OF COMMON STOCK THAT MAY BE PURCHASED PURSUANT TO
THE EXERCISE OF THIS WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
UNLESS THE TRANSFER IS IN ACCORDANCE WITH RULE 144 OR A SIMILAR RULE AS THEN IN
EFFECT UNDER THE ACT, OR APPLICABLE STATE SECURITIES LAWS OR UNLESS THE
CORPORATION RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT STATING
THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE ACT.

 

Void after May 31, 2011

 

No. 2006W-_

PHOTOWORKS, INC.

 

 

WARRANT

 

 

THIS CERTIFIES THAT, for value received, _____________ (together with its
permitted assignees, the “Holder”) is entitled to subscribe for and purchase
_________________ (________) shares (as adjusted pursuant to Section 3 hereof,
the “Shares”) of the fully paid and nonassessable Common Stock, par value $0.01
per share (the “Common Stock”), of PhotoWorks, Inc., a Washington corporation
(the “Company”), at the price of $0.40 per share (the “Exercise Price”) (as
adjusted pursuant to Section 3 hereof), subject to the provisions and upon the
terms and conditions hereinafter set forth. This warrant (this “Warrant”) is one
of a series of warrants (collectively, the “Warrants”) issued pursuant to the
terms of that certain Convertible Note and Warrant Purchase Agreement, dated as
of May 30, 2006 among the Company and the purchasers named therein (the
“Purchase Agreement. Unless defined herein, all capitalized terms in this
Warrant shall have the meaning ascribed to them in the Purchase Agreement.

 

1.

Method of Exercise; Payment.

(a)           Cash Exercise. Subject to Section 8 hereof, the purchase rights
represented by this Warrant may be exercised by the Holder from time to time, in
whole or in part, by the surrender of this Warrant (with the notice of exercise
form attached hereto as Exhibit A duly executed) at the principal office of the
Company, and by payment to the Company, by certified, cashier’s or other check
acceptable to the Company, or by wire transfer, of an amount equal to the
aggregate Exercise Price of the Shares being purchased.

 

(b)

Net Issue Exercise.

(i)           in lieu of exercising this Warrant pursuant to Section 1(a), the
Holder may elect to receive shares equal to the value of this Warrant (or the
portion thereof being cancelled) by surrender of this Warrant at the principal
office of the Company together with notice of such election, in which event the
Company shall issue to the Holder a number of shares of the Company’s Common
Stock computed using the following formula:

 

 

 

 

 

X = Y (A-B)

 

 

A

 

Where

X

=

the number of shares of Common Stock to be issued to the Holder.

 

Y

=              the number of shares of Common Stock purchasable under this
Warrant (or, if only a portion of this Warrant is being exercised, the portion
of this Warrant being exercised as set forth in the notice of exercise).

 

A

=

the fair market value of one share of the Company’s Common Stock.

 

B

=

the Exercise Price (as adjusted to the date of such calculation).

 

(ii)          This Warrant shall automatically be exercised pursuant to Section
1(b) hereof immediately before its expiration pursuant to Section 8 hereof
unless Holder notifies the Company in writing to the contrary before such
termination.

(c)           Fair Market Value. For purposes of this Section 1, the fair market
value of the Company’s Common Stock shall mean:

(i)            The average of the closing bid and asked prices of the Company’s
Common Stock quoted in the NASDAQ National Market System or the closing price
quoted on any exchange or over-the-counter market on which the Common Stock is
listed, whichever is applicable, as published in the Western Edition of The Wall
Street Journal for the twenty (20) trading days prior to the date of
determination of fair market value;

(ii)          If the Company’s Common Stock is not traded in the NASDAQ National
Market System, over-the-counter market or on an exchange, the fair market value
of the Common Stock per share shall be the price per share that the Company
could obtain from a willing buyer for shares sold by the Company from authorized
but unissued shares of Common Stock as such price shall be agreed by the parties
hereto, or if agreement cannot be reached within five (5) business days of
delivery of the notice pursuant to Section 1(b) hereof, as shall be determined
by a panel of appraisers. One appraiser shall be selected by the Holder, one
appraiser shall be chosen by the Company and the third appraiser shall be chosen
by the first two appraisers. If the appraisers cannot reach agreement as to the
fair market value on the foregoing basis on or before the thirtieth (30th) day
following the Holder’s notice of election pursuant to Section 1(b), then each
appraiser shall deliver its appraisal and the appraisal which is neither the
highest nor the lowest shall be the fair market value of a share of Common
Stock. In the event that the Holder fails to choose an appraiser or the three
appraisers fail to deliver an appraisal on or before the thirtieth (30th) day
after such notice, the appraisal of the appraiser selected by the Company shall
control and shall be fair market value for the purposes of this Warrant. The
cost of the appraiser selected by each party shall be borne by that party and
the cost of the third appraiser shall be borne one-half (1/2) by the Company and
one-half (1/2) by the exercising Holder (or Holders pro rata if more than one
Holder is exercising). Appraisers selected under this Section 1(c) must be
unaffiliated with the Holder and the Company and must have reasonable
professional qualifications for the appraisal.

(d)           Stock Certificates. In the event of any exercise of the rights
represented by this Warrant, certificates for the Shares so purchased shall be
delivered to the Holder within a reasonable time and, unless this Warrant has
been fully exercised or has expired, a new Warrant representing the shares with
respect to which this Warrant shall not have been exercised shall also be issued
to the Holder within such time.

 

 

 

2

 

 

 

2.            Stock Fully Paid; Reservation of Shares. All of the Shares
issuable upon the exercise of the rights represented by this Warrant will, upon
issuance and receipt of the Exercise Price therefor, be fully paid and
nonassessable, and free from all preemptive rights, rights of first refusal,
taxes, liens and charges with respect to the issue thereof. During the period
within which the rights represented by this Warrant may be exercised, the
Company shall at all times have authorized and reserved for issuance sufficient
shares of its Common Stock to provide for the exercise of the rights represented
by this Warrant.

3.            Adjustment of Exercise Price and Number of Shares. Subject to the
provisions of Section 8 hereof, the number and kind of securities purchasable
upon the exercise of this Warrant and the Exercise Price therefor shall be
subject to adjustment from time to time upon the occurrence of certain events,
as follows:

(a)           Reference Price. The price upon which adjustments to the Exercise
Price and number of Shares pursuant to Section 3(d) below shall be based shall
initially be $0.40 (the “Reference Price”). The initial Reference Price shall be
subject to adjustment as provided in accordance with this Section 3.

(b)           Adjustments for Dividends, Splits, Subdivisions, Combinations, or
Consolidation of Common Stock. If the outstanding shares of Common Stock shall
be increased by stock dividend payable in Common Stock, stock split,
subdivision, or other similar transaction occurring after the date of this
Warrant into a greater number of shares of Common Stock, concurrently with the
effectiveness of such event, the number of Shares issuable upon exercise of this
Warrant shall be increased in proportion to the percentage increase in the
outstanding number of shares of Common Stock and the Exercise Price and
Reference Price shall proportionately be decreased. If the outstanding shares of
Common Stock shall be decreased by reverse stock split, combination,
consolidation, or other similar transaction occurring after the date of this
Warrant into a lesser number of shares of Common Stock, concurrently with the
effectiveness of such event, the number of shares issuable upon exercise of this
Warrant shall be decreased in proportion to the percentage decrease in the
outstanding number of shares of Common Stock and the Exercise Price and
Reference Price shall be proportionately increased.

(c)           Adjustments for Reclassification, Exchange and Substitution. If
the Common Stock shall be changed into the same or a different number of shares
of any other class or classes of stock, whether by capital reorganization,
reclassification, or otherwise (other than a subdivision or combination of
shares provided for above or in connection with a merger of the Company as
provided in Section 8 below), concurrently with the effectiveness of such
reorganization or reclassification, this Warrant shall be proportionately
adjusted such that upon exercise, the Holder shall receive, in lieu of the
number of shares of Common Stock which the holders would otherwise have been
entitled to receive, a number of shares of such other class or classes of stock
equivalent to the number of shares of Common Stock that the Holder would have
received had this Warrant been exercised immediately before that change.

(d)           Adjustments. Whenever the number of Shares purchasable hereunder
or the Exercise Price thereof shall be adjusted pursuant to Sections 3(b) or (c)
hereof, the Company shall provide notice to the holder of this Warrant setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
number of Shares which may be purchased and the Exercise Price therefor after
giving effect to such adjustment.

4.            Fractional Shares. No fractional shares of Common Stock will be
issued in connection with any exercise hereunder. In lieu of such fractional
shares the Company shall make a cash payment therefor based upon the Exercise
Price then in effect.

 

 

 

3

 

 

 

 

 

5.

Restrictions Upon Transfer.

(a)           The Company need not register a transfer of this Warrant unless
the conditions specified in the legend on the front page hereof have not been
satisfied. Subject to the satisfaction of such conditions, any transfer of this
Warrant and all rights hereunder, in whole or in part, shall be registered on
the books of the Company to be maintained for such purpose, upon surrender of
this Warrant at the principal office of the Company, or the office or agency
designated by the Company, together with a written assignment of this Warrant
substantially in the form of Exhibit C hereto duly executed by Holder or its
agent or duly authorized attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment, the Company shall, subject to the conditions set forth in the
legend, execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant not so assigned, and this Warrant shall promptly be canceled. A
Warrant, if properly assigned, may be exercised by a new Holder for the purchase
of Shares without having a new Warrant issued.

(b)           Subject to the conditions set forth in the legend, this Warrant
may be divided or combined with other Warrants upon presentation hereof at the
aforesaid office or agency of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by Holder or its agent or duly authorized attorney. Subject to compliance
with this Section 5 as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

(c)           The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 5.

(d)           The Company agrees to maintain, at its aforesaid office or agency,
books for the registration and the registration of transfer of the Warrants.

 

6.

Restrictive Legend.

(a)         The Shares issuable upon exercise of this Warrant (unless registered
under the Act) shall be stamped or imprinted with a legend in substantially the
following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION UNLESS THE TRANSFER IS IN ACCORDANCE WITH RULE 144 OR A SIMILAR
RULE AS THEN IN EFFECT UNDER THE ACT, OR APPLICABLE STATE SECURITIES LAWS OR
UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO
IT STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT.

(b)           The Company need not register a transfer of Shares bearing the
restrictive legend set forth in this Section 5, unless the conditions specified
in such legend are satisfied. The Company may also instruct its transfer agent
not to register the transfer of the Shares, unless one of the conditions
specified in the legend set forth in this Section 5 is satisfied.

 

 

 

4

 

 

 

7.            Rights of Shareholders. No holder of this Warrant shall be
entitled, as a Warrant holder, to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a shareholder of the Company or any right to vote for
the election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until the Warrant shall have been exercised and the Shares purchasable upon the
exercise hereof shall have become deliverable, as provided herein.

Notwithstanding the foregoing, in the event of:

 

(a)           any taking by the Company of a record of the holders of Common
Stock for the purpose of determining the holders who are entitled to receive any
dividend or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right;

 

(b)           any reorganization, reclassification, merger, consolidation, share
exchange, or sale of all or substantially all of the Company's assets, or any
reclassification or recapitalization of the capital stock of the Company;

 

 

(c)

any voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

 

(d)           any proposed issue or grant by the Company to the holders of
Common Stock of any shares of stock of any class or any other securities, or any
right or warrant to subscribe for, purchase or otherwise acquire any shares of
stock of any class or any other securities; or

 

(e)           any other event as to which the Company is required to give notice
to any holders of Common Stock,

 

then and in each such event the Company will mail to the Holder a notice
specifying (i) the date on which any such record is to be taken, (ii) the date
on which any such reorganization, reclassification, merger, consolidation, share
exchange, sale of all or substantially all of the Company's assets,
reclassification, recapitalization, dissolution, liquidation or winding-up is to
take place, and the time, if any is to be fixed, as to which the holders of
record of Common Stock shall be entitled to exchange their shares for securities
or other property deliverable on such reorganization, reclassification, merger,
consolidation, share exchange, sale of all or substantially all of the Company's
assets, reclassification, recapitalization, dissolution, liquidation or
winding-up, (iii) the amount and character of any stock or other securities, or
rights or warrants, proposed to be issued or granted, the date of such proposed
issue or grant and the persons or class of persons to whom such proposed issue
or grant is to be offered or made, and (iv) in reasonable detail, the facts,
including the proposed date, concerning any other such event. Such notice shall
be delivered to the Holder at least 10 days prior to the date specified in the
notice.

 

8.            Expiration of Warrant. This Warrant shall expire and shall no
longer be exercisable upon the first to occur of the following:

 

(a)

at 5:00 p.m., Seattle local time, on May 31, 2011; and

(b)           the closing of any sale of all or substantially all of the assets
of the Company or acquisition of this Company by another entity by means of
consolidation, corporate reorganization or

 

 

 

5

 

 

 

merger in which the shareholders of the Company immediately prior to such
transaction possess less than fifty percent (50%) of the outstanding voting
power of the Company after the transaction; provided that the Company shall
provide at least ten (10) days’ prior written notice of the date of any such
event to the Holder.

9.            Notices, Etc. Unless otherwise provided, any notice required or
permitted by this Agreement shall be in writing and shall be deemed sufficient
upon delivery, when delivered personally or by overnight courier or sent by
facsimile, or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such address as may have been furnished to the Company in writing by the
Holder or by the Holder in writing to the Company.

10.          Governing Law, Headings. This Warrant is being delivered in the
State of Washington and shall be construed and enforced in accordance with and
governed by the laws of such State. The headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof.

11.          Amendment or Waiver. Any term of this Warrant may be amended or
waived upon written consent of the Company and the holders of at least a
majority of the Common Stock issuable upon exercise of outstanding Warrants
issued pursuant to the Purchase Agreement and the Debenture Amendment. By
acceptance hereof, the Holder acknowledges that in the event the required
consent is obtained, any term of this Warrant may be amended or waived with or
without the consent of the Holder; provided, however, that any amendment hereof
that would materially adversely affect the Holder in a manner different from the
holders of the remaining warrants issued pursuant to the Purchase Agreement
shall also require the consent of Holder.

 

[Remainder of this Page Intentionally Left Blank]

 

 

6

 

 

Exhibit 10.2

 

 

Issued this 1st day of June, 2006

 

PHOTOWORKS, INC.

a Washington corporation

 

By:                                                                    

Name: Philippe Sanchez

Title: President and Chief Executive Officer

 

Address:

PhotoWorks, Inc.

71 Columbia Street

Seattle, Washington 98104

Attn: Chief Executive Officer

 

Facsimile:

(206) 284-8732

 

SIGNATURE PAGE TO PHOTOWORKS, INC. COMMON STOCK WARRANT

 

Exhibit 10.2

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

TO:

PHOTOWORKS, INC.

 

 

71 Columbia Street

 

 

Seattle, Washington 98104

 

 

Attention: Chief Executive Officer

1.            The undersigned hereby elects to purchase ______________ shares of
Common Stock of PhotoWorks, Inc. pursuant to the terms of the attached Warrant.

 

2.

Method of Exercise (Please initial the applicable blank):

 

________

The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 

________

The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 1(b) of the Warrant.

3.            Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:

                                          
                                                                 

 

(Name)

                                          
                                                                 

 

(Address)

                                          
                                                                 

 

(Address)

4.            The undersigned hereby represents and warrants that the aforesaid
shares of Common Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares. In support thereof, the undersigned
agrees to execute an Investment Representation Statement in a form substantially
similar to the form attached to the Warrant as Exhibit B.

Date:                                           
                                                                            
                                                                           

 

(signed)

Holder Name:                                                                    

 

(print)

By:                                           
                                        

 

(print)

Title:                                           
                                    

 

 

Exhibit 10.2

 

 

EXHIBIT B

INVESTMENT REPRESENTATION STATEMENT

PURCHASER

:

                                          
                                      

SELLER

:

PHOTOWORKS, INC.

 

COMPANY

:

PHOTOWORKS, INC.

 

SECURITY

:               COMMON STOCK ISSUED UPON EXERCISE OF THE WARRANT ISSUED ON JUNE
1, 2006

AMOUNT

:

_____________ SHARES

DATE

:

_____________________

 

In connection with the purchase of the above-listed Securities, the undersigned
Purchaser represents to the Seller and to the Company the following:

(a)           The undersigned is aware of the Company’s business affairs and
financial condition, and has acquired sufficient information about the Company
to reach an informed and knowledgeable decision to acquire the Securities. The
undersigned is purchasing these Securities for its own account for investment
purposes only and not with a view to, or for the resale in connection with, any
“distribution” thereof for purposes of the Securities Act of 1933, as amended
(the “Securities Act”).

(b)           The undersigned understands that the Securities have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the undersigned’s investment intent as expressed herein. In this
connection, the undersigned understands that, in the view of the Securities and
Exchange Commission (the “SEC”), the statutory basis for such exemption may be
unavailable if this representation was predicated solely upon a present
intention to hold these Securities for the minimum capital gains period
specified under tax statutes, for a deferred sale, for or until an increase or
decrease in the market price of the Securities, or for a period of one year or
any other fixed period in the future.

(c)           The undersigned further understands that the Securities must be
held indefinitely unless subsequently registered under the Securities Act or
unless an exemption from registration is otherwise available. In addition, the
undersigned understands that the certificate evidencing the Securities will be
imprinted with a legend which prohibits the transfer of the Securities unless
they are registered or such registration is not required in the opinion of
counsel for the Company.

(d)           The undersigned is familiar with the provisions of Rule 144,
promulgated under the Securities Act, which, in substance, permits limited
public resale of “restricted securities” acquired, directly or indirectly, from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions.

The Securities may be resold in certain limited circumstances subject to the
provisions of Rule 144, which requires, among other things, the existence of a
public market for the Securities, the availability of certain current public
information about the Company, the resale occurring not less than one year after
a party has purchased and paid for the security to be sold, the sales being
effected through a

 

 

 

“broker’s transaction” or in transactions directly with a “market maker” and the
number of Securities being sold during any three-month period not exceeding
specified limitations.

(e)           The undersigned further understands that in the event that all of
the applicable requirements of Rule 144 are not satisfied, registration under
the Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rule 144 is
not exclusive, the Staff of the SEC has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.

 

Date:                                              

                                          
                                                 

 

(signed)

 

Holder Name:                                                                    

 

(print)

By:                                           
                                        

 

(print)

Title:                                           
                                      

 

2

 

 

 

EXHIBIT C

FORM OF TRANSFER

(To be signed only upon transfer of Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
right represented by the attached Warrant to purchase _________________* shares
of Common Stock of PHOTOWORKS, INC., to which the attached Warrant relates, and
appoints PHOTOWORKS, INC. attorney to transfer such right on the books of
PHOTOWORKS, INC., with full power of substitution in the premises.

Dated:_____________________

                                          
                                                 

 

(Signature must conform in all respects to name of

 

Holder as specified on the face of the Warrant)

 

 

Holder Name:                                                                    

 

(print)

By:                                           
                                        

 

(print)

Title:                                           
                                      

Date:                                           
                                      

Address:                                           
                                

                                          
                                                 

Signed in the presence of:

 

                                          
                                      

 

(signature)

                                          
                                      

 

(print name)

 

* Insert here the number of shares without making any adjustment for additional
shares of Common Stock or any other stock or other securities or property or
cash which, pursuant to the adjustment provisions of the Warrant, may be
deliverable upon exercise.

 

 

 

 